DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
Applicant should note that the large number of references in the attached IDS have been considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: 
“a circumferential band configured to wrap around a user's wrist in a wrapped orientation” in claim 31.
“a first portion configured to be in contact with approximately a midline of a ventral side of the wrist in the wrapped orientation” in claim 31.
“said first portion configured to support a first electrode” in claim 31.
“a second portion configured to be in contact with a portion of the wrist that is approximately in between the midline of the ventral side of the wrist and a midline of a dorsal side of the wrist in the wrapped orientation” in claim 31.
“said second portion configured to support a second electrode” in claim 31.
“a pulse generator configured to deliver a first electrical stimulus between the first electrode and a third electrode positioned on the circumferential band” in claim 31. 
“said pulse generator is further configured to deliver a second electrical stimulus between the second electrode and a fourth electrode positioned on the circumferential band” in claim 37.
“a first marker configured to provide a visual indication for alignment of the first portion with the midline of the ventral side of the wrist” in claim 38.
“a second marker configured to provide a visual indication for alignment of the second portion with the portion of the wrist that is approximately in between the midline of the ventral side of the wrist and the midline of the dorsal side of the wrist” in claim 39.
“a groove configured to receive the pulse generator” in claim 42.
“a band configured to wrap around a user's wrist in a wrapped orientation” in claim 43.
“a pulse generator configured to deliver a first electrical stimulus between the first electrode and a third electrode positioned on the band” in claim 43.
“a first marker configured to provide a visual indication for alignment of the first electrode with the midline of the ventral side of the wrist” in claim 46.
“a second marker configured to provide a visual indication for alignment of the second electrode with the portion of the wrist that is approximately in between the midline of the ventral side of the wrist and the midline of the dorsal side of the wrist” in claim 47.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  

Such claim limitation(s) is/are: 
“the first electrode is configured to stimulate a median nerve” in claim 32.
“the second electrode is configured to stimulate a radial nerve or an ulnar nerve” in claim 33.
“a first electrode configured to be in contact with approximately a midline of a ventral side of the wrist in the wrapped orientation” in claim 43.
“a second electrode configured to be in contact with a portion of the wrist that is approximately in between the midline of the ventral side of the wrist and a midline of a dorsal side of the wrist in the wrapped orientation” in claim 43.
“the first electrode is configured to stimulate a median nerve” in claim 44.
“the second electrode is configured to stimulate a radial nerve or an ulnar nerve” in claim 45.
“one or more flexible wires configured to electrically connect the pulse generator with the first and second electrodes” in claim 48. 


Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
Claim limitations “the first electrode is configured to stimulate a median nerve”, “the second electrode is configured to stimulate a radial or an ulnar nerve” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because any electrode can stimulate the median, ulnar and radial nerves there is no structure specific to this invention that reads over a typical electrode placed in proximity to these nerves.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
For the purpose of expedited examination it will be assumed that any electrode placed on the wrist is capable of stimulating the median, radial and/or ulnar nerves. 
Claims 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite that the first portion corresponds to a size of the first electrode and the second portion correspond to a size of the second electrode.  The use of the word “correspond” in this limitation is ambiguous, it is unclear what they correspond to.  There are no drawings within applicants disclosure that demonstrate a first and second portion which are equivalent in size to the electrodes, correspond appears to mean “match”.  This language is unclear and ambiguous.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-41 and 43-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lathrop US 2008/0097564.
Regarding claim 31:  Lathrop discloses a neuromodulation system (“electrotherapeutic device”, abstract) comprising: a circumferential band 12 (“housing”, figures 1b and 2) configured to wrap around a user’s wrist in a wrapped orientation (figure 2 demonstrates how the device incircles the wrist), said circumferential band 12 comprising: a first portion 14 (figure 1a/1b) configured to be in contact with approximately a midline of a ventral side of the wrist in the wrapped orientation (paragraph 0031), said first portion 14 configured to support a first electrode 24 (figure 1a); and a second portion 16 (figure 1a/1b) configured to be in contact with a portion of the wrist that is approximately in between the midline of the ventral side of the wrist and a midline of a dorsal side of the wrist in the wrapped orientation (paragraph 0031), said second portion configured to support a second electrode 26; and a pulse generator 42 (“microprocessor”, figure 5, paragraph 0051) configured to deliver a first electrical stimulus between the first electrode 24 and a third electrode 28 positioned on the circumferential band (as can be seen in figure 3 stimulation is delivered from 24-28, see paragraph 0039).
Regarding claim 43: Lathrop discloses a neuromodulation system (“electrotherapeutic device”, abstract) comprising: a circumferential band 12 (“housing”, figures 1b and 2) configured to wrap around a user’s wrist in a wrapped orientation (figure 2 demonstrates how the device incircles the wrist), said circumferential band 12 comprising: a first electrode 24 (figures 1a-3) to be in contact with approximately a midline of a ventral side of the wrist in the wrapped orientation (figures 1a-3, paragraph 0031); and a second electrode 26 (figures 1a-3) configured to be in contact with a portion of the wrist that is approximately in between the midline of the ventral side of the wrist and a midline of a dorsal side of the wrist in the wrapped orientation (figures 1a-3, paragraph 0031); and a pulse generator (“microprocessor”, figure 5, paragraph 0051) configured to deliver a first electrical stimulus between the first electrode 24 and a third electrode 28 positioned on the circumferential band (as can be seen in figure 3 stimulation is delivered from 24-28, see paragraph 0039).
Regarding claims 32-33 and 44-45:  Lathrop discloses that the first electrode 24 and the second electrode 26, as is seen in figure 3 the electrodes surround the wrist tissue and stimulate around and through which would allow for them to clearly stimulate the nerves of the wrist (median, radial and/or ulnar).  
Regarding claims 34-35:  Lathrop discloses that a size of electrodes 24/26/28/30 each correspond to a size of the electrode location within the respective sides (figures 1-3).
Regarding claim 36:  Lathrop discloses a distance (the middle of the ventral half 14) between the first portion and the second portion (edge of the dorsal half 16) is ¼ of a circumference of the circumferential band in the wrapped orientation (figures 1a/1b). 
Regarding claim 37: Lathrop discloses that the pulse generator 42 (figure 5) is further configured to deliver a second electrical stimulus between the second electrode 26 and a fourth electrode 30 (figure 3) positioned on the circumferential band (paragraph 0040).
Regarding claims 38-39 and 46-47:  Lathrop discloses first 20 (figure 1b) and second 18 (figure 1b) markers which provide visual indicators of alignment of the first electrode with the midline of the ventral side and alignment of the second electrode with the portion of the wrist that is approximately in between the midline of the vernal side of the wrist and the midline of the dorsal side of the wrist.    
Regarding claim 40:  Lathrop discloses the claimed invention, it is clear that it is disposable in that all things are disposable. 
Regarding claims 41 and 48:  Lathrop discloses that the band comprises a flexible wire 36 (“lead”, figure 5) configured to electrically connect the pulse generator 42 with the electrodes (figure 5). 
Regarding claim 49:  Lathrop discloses a distance between a first electrode 24 and a second electrode is ¼ of a circumference of the band when wrapped (see figure 1b). 
Regarding claim 50:  Lathrop discloses the third electrode 28 which can clearly be the return electrode or the electrode providing the stimulation.  See figure 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Lathrop US 2008/0097564 in view of Budike US 2012/0098493.
Regarding claim 42:  Budlike discloses a charging station 50 (figure 1) with multiple groves 36 (figure 1) which can clearly receive different items. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-33 and 43-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,179,238. Although the claims at issue are not identical, they are not patentably distinct from each other.
17/216,372
10,179,238
Common Subject matter
31-33, 43-45
1-2
A circumferential band to be secured around a wrist of a user, first and second portions with first and second electrodes and a pulse generator.  Stimulation of the median, radial or ulnar nerves.  A third electrode on the band. 


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792